Case 5:18-cv-10713-JEL-MKM ECF No. 99 filed 08/03/20   PageID.604   Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 In re Flint Water Cases.               Judith E. Levy
                                        United States District Judge
 ________________________________/

 This Order Relates To:

 Rogers v. Snyder, Case No. 18-cv-
 10713

 ________________________________/

ORDER REGARDING MATTERS DISCUSSED AT THE JULY 29,
 2020 STATUS CONFERENCE AND GRANTING MOTION TO
              AMEND COMPLAINT [97-1]

        The Court held a status conference regarding its pending Flint

Water litigation on July 29, 2020. The Court now orders as follows:

   I.     Waid v. Snyder, Case No. 16-cv-10444

        Putative Class Plaintiffs filed a motion to seal (ECF No. 1204)

portions of their motion for class certification. For the reasons set forth

on the record, the motion was granted in part and denied in part.

Putative Class Plaintiffs may not redact the following lines from their

exhibits:

           Exhibit 82, PageID.34288, lines 10–24.
Case 5:18-cv-10713-JEL-MKM ECF No. 99 filed 08/03/20   PageID.605   Page 2 of 5




         Exhibit 83, PageID.34305, lines 2–4; PageID.34312, lines 10–

           24; PageID.34313, lines 1–4, 8–14; PageID.34314, lines 12–

           24; PageID.34315, lines 1–2.

         Exhibit 90, PageID.34334, lines 19–24, except for the doctor’s

           name.

         Exhibit 94- Everything should be unredacted except for the

           name of the minor and the doctor’s name.

         Exhibit 96- PageID.34361, lines 5–22.

      Putative Class Plaintiffs filed a new motion for class certification

on July 16, 2020 (ECF No. 1207), after complying with the Federal Rules

of Civil Procedure and Local Rules on redactions. As such, the earlier

pending motion for class certification (ECF No. 1176) is stricken.

      For the reasons set forth on the record, the Court grants Putative

Class Plaintiffs’ motion to amend their complaint to add two new class

representatives. (ECF No. 1175.) Putative Class Plaintiffs must follow

Federal Rule of Civil Procedure 41(a)(2) to request a plaintiff’s status as

a named class representative is terminated.

      MDEQ Defendants proposed that they be placed on the same

schedule as the State Defendants as set forth in the stipulated motion


                                     2
Case 5:18-cv-10713-JEL-MKM ECF No. 99 filed 08/03/20   PageID.606   Page 3 of 5




submitted by the parties detailing the Court’s orders. (ECF No. 1215.)

The schedule for filing motions for summary judgment will be determined

at a later date.

   II.     Rogers v. Snyder, Case No. 18-cv-10713

         On June 30, 2020, the Court issued a show cause as to why the case

Rogers v. Snyder should not be dismissed for failure to prosecute and

failure follow the Court’s order. (18-cv-10713, ECF No. 94.) Counsel for

Rogers responded on July 17, 2020 and included a motion to amend the

complaint. (18-cv-10713, ECF No. 97-1.) For the reasons set forth on the

record, the Court granted the motion to amend the complaint in Rogers.

Defendants need not file new motions to dismiss, but by August 12, 2020,

they may file supplemental briefs addressing any new arguments from

the amended complaint.

   III. Video Discovery Conferences

         The following dates are set for a video discovery conference as

needed: August 5, 2020 at 2:00pm and August 12, 2020 at 3:30pm. The

Court will provide video teleconference connection information in the pre-

conference agendas that will be entered in Case No. 16-cv-10444.




                                      3
Case 5:18-cv-10713-JEL-MKM ECF No. 99 filed 08/03/20   PageID.607   Page 4 of 5




   IV.    Depositions

        In addition to the issues above that were discussed at the status

conference, the mediators have requested that the Court temporarily

stay certain party depositions so that the parties may have more time to

focus on mediation efforts. Accordingly, the following party depositions

will be stayed:

         Howard Croft

         Thomas Saxton

         State of Michigan 30(b)(6)

        The above-listed party deponents shall make themselves available

for their depositions on mutually agreeable dates during the month of

September. All currently scheduled, non-party depositions are not

subject to this stay. This stay does not impact any dates or deadlines in

the Fourth Amended Case Management Order (ECF No. 1162) or any

other discovery deadlines.

   V.     Scheduling of Next Status Conference

        The next status conference will be held on Wednesday, August

26, 2020 at 2:00pm. Parties are to file proposed agenda items in Case No.

16-cv-10444 by August 12, 2020. Individual liaison counsel should collect

proposed agenda items from all counsel representing individual plaintiffs
                                   4
Case 5:18-cv-10713-JEL-MKM ECF No. 99 filed 08/03/20   PageID.608   Page 5 of 5




and submit those proposed items as a single filing. The Court will issue

an agenda by August 19, 2020.

      IT IS SO ORDERED.

Dated: August 3, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 3, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
